Title: From Alexander Hamilton to Benjamin Lincoln, 21 January 1791
From: Hamilton, Alexander
To: Lincoln, Benjamin


Treasury DepartmentJanuary 21st. 1791.
Sir
I have received your letter of the 16th. of October from which I find that a cutter of near 64 Tons is thought of for your coast. The terms of 22½ Drs. per ton are very satisfactory, but unless the construction of the Vessel is so far advanced as to prevent a diminution of the size, I request that she may be confined to the smallest dimensions that are deemed consistent with safety on your coast, however eligible a larger one might be. The New York cutter is to be of forty seven or forty eight feet keel straight rabbit, 15 feet beam, 4½ feet hold, and about thirty five Tons, and she is thought quite equal to the trials of that coast which are at times extreme.
The cutter building at Hampton is of the following dimensions—40 feet straight rabbit, 17 feet beam and 6½ feet hold, measuring forty seven Tons and there has been no suggestion of doubt in regard to her sufficiency altho’ there are no gales more severe than some of those on that station. Should you stand engaged by your contract, and should the builder refuse a variation of it (which I hope will not be the case if it can be done now and is not really improper) you will of course pursue the execution of it.
I would however wish that one of the Boats be omitted and such other things as can be spared or omitted in the supplies or finishing.
I am, Sir, very respectfully   Your Obedt. Servt.
Benjamin Lincoln Esqr.Collector, Boston.

